Olaeic, 0. J.,
dissenting: In Black on Intoxicating Liquors, sec. 464, where the precedents are collected,, the overwhelming weight of .authority is that, in indictments for the illegal sale of liquor, it is not necessary to name the persons to whom it was sold. In this State, in State v. Faucett, 20, N. C., 239, it was held that the name of the purchaser must be charged, because, said Daniel, J., the words of the statute (1 R. S., ch. 34, sec. 81) prescribed a penalty for “each and every offense.” This case has been followed only by State v. Stamey, 71 N. C., 202. These two cases have never been cited in any other case on this point. They have been cited on other points.
On the other hand, in State v. Muse, 20 N. C., 463 (in same volume with State v. Faucett, supra,), it was held that, in indictments for selling liquor near a .church, it was not necessary to name the vendee, because, says Ruffin, G. J., the statute does not give a penalty for each and every offense. This last case is exactly in point, for our present statute is like the wording of the statute in this last case, and differs from that in State v. Faucett, in the same particular which Chief Justice Ruffin there pointed out. The statute under which the defendant is indicted is Revisal, sec. 2062: “No person shall sell or otherwise dispose of, for gain, any spirituous, vinous or malt liquors, or intoxicating bitters, without first obtaining, as provided by law, a license so to do.”
This case, therefore, falls exactly under State v. Muse, and not under State v. Faucett. The words “for each and every *429offense” are not in tbe statute now, wbicb is tbe distinction both Judge Daniel and Ghief Justice Ruffin made in those cases.
Tbe only other reason given in Stale v. Faucett, supra, is that tbe defendant may be able to use tbe judgment as an estoppel when again indicted. Yet tbe same case (State v. Faucett) bolds that, if tbe sale is charged to have been made “to persons to tbe jurors unknown,” tbe indictment is valid. So, if tbe sale is charged, as in this case, merely “to divers persons,” tbe indictment is now invalid; but if tbe sale is charged to have been made to “divers persons to tbe jurors unknown,” tbe indictment is conceded to be good. It is impossible that one of these forms should be more informing to tbe defendant, or to tbe court, than tbe other.
Eevisal, sec. 3254, forbids an indictment to be quashed, or judgment stayed thereon, “by reason of any informality or refinement, if in tbe bill sufficient matter appears to enable tbe court to proceed to judgment.” It is clear that, if there is sufficient matter to enable tbe court to proceed to judgment in one case, there is in the other. The mere adding after “divers persons” tbe words “to jurors unknown” cannot give tbe trial court any additional light when proceeding to judgment. Tbe difference is a “refinement” wbicb tbe statute requires to be disregarded, and there is no better time to do so than now and in this case.
State v. Faucett, 20 N. C., 107, was decided far back, when such refinements still lingered occasionally in the administration of tbe original law, and State v. Stamey, 71 N. C., 202, was so held merely to follow tbe other case. It would be better not to lengthen tbe line by adding the present case to tbe other two. It is like the expressions “with ■ force and arms,” “.against tbe form of the statute,” “against tbe peace and dignity of tbe State,” and tbe like, which at one time were considered sacred and indispensable, and in some undefinable way connected with tbe maintenance of our liber*430ties, and whose omission from an indictment vitiated a verdict against the guiltiest criminal. State v. Harris, 106 N. C., 687, 689. The growing enlightenment of the age has given a clearer conception, both to the Legislature and to the courts, that a trial for crime should proceed solely upon the merits of the case, disregarding all informalities and refinements. In former days, in an indictment for homicide, the nature and size of the wound had to be charged, the manner in which it was inflicted, the value of the weapon, and if a firearm was used it was gravely charged that it was loaded with powder and shot, and that, by the ignition of the powder, “the leaden bullets aforesaid were propelled in and against the left side of A” aforesaid, and many similar details, taking up two to four pages of foolscap. Now, three or four lines state the charge in a clear, businesslike way, and no prisoner has ever suffered injustice thereby. If details are required by the prisoner for information, he can have a bill of particulars. There is no reason why the “refinement” of quashing a bill for selling liquor should be allowed for not adding to “divers persons” the further words “to jurors unknown,” when the latter allegation is not required to be proven; still less ought the judgment to be arrested, as here, when objection for the omission to use those words was not made till after trial and verdict.
As was said in State v. Harris, 106 N. C., 689, “To sustain obsolete technicalities in indictments will be to waste the time of the courts, needlessly increase their expense to the public, multiply trials, and in some instances would permit defendants to evade punishment who could not escape upon a trial on the merits. If it has not the last-mentioned result, it is no advantage to defendants to resort to technicalities, and if it has such effect the courts should repress, as they do, a reliance upon them.”
Here, upon the evidence, the defendant was guilty, beyond question. The jury have so found. The Judge states that, *431in defiance of law, the defendant continued to sell after indictment and even after verdict. He feared tbe Federal courts enough to pay the United States tax on his business. Why should the State courts reward his contempt of State process by turning him loose, unwhipped of justice, because ■of the mere omission of the words “unknown to the jurors,” which could have been of no aid to the court in proceeding to judgment, nor could their omission be any possible detriment to the just rights of the defendant.
Instead of following an ancient decision, based on a differing statute, and which is contrary to the overwhelming weight of authority in other jurisdictions, it seems to me, we should ■obey the statute (Eevisal, sec. 3254), which was passed to prevent just such miscarriages of justice, and to follow the present statute (Eevisal, sec. 2062), which is like that upon which the Court, in State v. Muse, supra, sustained an indictment which, like this, did not charge the names of the vendees.
The courts should keep up with legislation. The law should express the best sentiment of the age. It should move, because all the world beside is moving, for, as Galileo said, “E pur si muoveWe should move up abreast of our age, and not take our seats by the abandoned camp fires of a generation that has gone before.
No one is seeking to punish this defendant twice. No such question is before us. The difficulty is to punish him once for an offense of which he has been duly convicted, upon a trial in which there wa's no valid objection taken. He is seeking to escape judgment upon the attenuated technical ground that the indictment charged the sales to have been made by him to “divers persons” instead of to “divers persons unknown.” He might have had this information if he had asked at the trial for a bill of particulars as to the names of the vendees. He made no objection on that score at the trial. He does not show that he has received any detriment. Ee-visal, sec. 3254, provides that no bill shall be quashed nor *432judgment stayed by reason of any informality or refinement* It was passed for just sucb cases as tbis. Neither Magna, Carta, the English Bill of Rights, nor the common law can have any effect to prohibit or restrict the legislative power of the people of North Carolina, except in sq far as they have been expressly placed by our people in' the words of our Constitution. In indictments for false pretense (Revisal, sec. 3432) and in some other offenses the statute provides that the ownership of the property need not be charged; and certainly the Legislature could provide, and has intended, that when there is a mere technical omission (as here, of the word “unknown”) in an indictment, not objected to at the trial, and which is not shown to have worked any detriment, the trial, verdict and judgment shall not be vitiated by such omission.